
	
		II
		Calendar No. 478
		111th CONGRESS
		2d Session
		S. 3635
		[Report No.
		  111–228]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2010
			Mr. Dorgan, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for energy and water
		  development and related agencies for the fiscal year ending September 30, 2011,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for energy and
			 water development and related agencies for the fiscal year ending September 30,
			 2011, and for other purposes, namely:
		I
			CORPS OF
		  ENGINEERS—CIVIL
			DEPARTMENT OF THE
		  ARMY
			Corps of Engineers—CivilThe following appropriations shall be
		  expended under the direction of the Secretary of the Army and the supervision
		  of the Chief of Engineers for authorized civil functions of the Department of
		  the Army pertaining to rivers and harbors, flood and storm damage reduction,
		  shore protection, aquatic ecosystem restoration, and related
		  efforts.
			INVESTIGATIONSFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $166,000,000, to remain available until
		  expended.
			CONSTRUCTION
			(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction);
		  $1,780,000,000, to remain available until
		  expended; of which such sums as are necessary to cover the Federal share of
		  construction costs for facilities under the Dredged Material Disposal
		  Facilities program shall be derived from the Harbor Maintenance Trust Fund as
		  authorized by Public Law 104–303; and of which such sums as are necessary to
		  cover one-half of the costs of construction, replacement, rehabilitation, and
		  expansion of inland waterways projects (including only Kentucky Lock and Dam,
		  Tennessee River, Kentucky; Lock and Dams 2, 3, and 4 Monongahela River,
		  Pennsylvania; Lock and Dam 27, Mississippi River, Illinois; Markland Locks and
		  Dam, Kentucky and Indiana; Olmsted Lock and Dam, Illinois and Kentucky; and
		  Emsworth Locks and Dam, Ohio River, Pennsylvania) shall be derived from the
		  Inland Waterways Trust Fund: 
		  Provided, That the Chief of
		  Engineers is directed to use $20,000,000 of the
		  funds appropriated herein for the Dallas Floodway Extension, Texas, project,
		  including the Cadillac Heights feature, generally in accordance with the Chief
		  of Engineers report dated December 7, 1999:
			 Provided further, That the Chief of Engineers is directed to
		  use $20,000,000 of the funds appropriated herein
		  for construction-related activities for flood risk management in the Fargo,
		  North Dakota-Moorhead, Minnesota Metropolitan Area subject to a project being
		  found technically sound, environmentally sustainable, and economically
		  viable: Provided further, That
		  the Chief of Engineers is directed to use
		  $1,500,000 of funds available for the Greenbrier
		  Basin, Marlinton, West Virginia, Local Protection Project to continue
		  engineering and design efforts, execute a project partnership agreement for
		  phases 1 and 2, and initiate construction of the project substantially in
		  accordance with Alternative 1 as described in the Corps of Engineers Final
		  Detailed Project Report and Environmental Impact Statement for Marlinton, West
		  Virginia Local Protection Project dated September 2008 with the Federal and
		  non-Federal cost shares determined in accordance with the ability-to-pay
		  provisions prescribed in section 103(m) of the Water Resources Development Act
		  of 1986: Provided further,
		  That the Chief of Engineers is directed to use
		  $2,750,000 of the funds appropriated herein to
		  continue planning, engineering, design or construction of the Lower Mingo
		  County, Upper Mingo County, Wayne County, McDowell County, West Virginia,
		  elements of the Levisa and Tug Forks of the Big Sandy River and Upper
		  Cumberland River Project.
			MISSISSIPPI RIVER AND
		  TRIBUTARIESFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $335,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for inland harbors shall be derived
		  from the Harbor Maintenance Trust Fund: 
		  Provided, That the Secretary of the
		  Army, acting through the Chief of Engineers is directed to use
		  $16,000,000 appropriated herein for construction
		  of water withdrawal features of the Grand Prairie, Arkansas,
		  project.
			OPERATION AND MAINTENANCEFor expenses necessary for the operation,
		  maintenance, and care of existing river and harbor, flood and storm damage
		  reduction, aquatic ecosystem restoration, and related projects authorized by
		  law; providing security for infrastructure owned or operated by the Corps,
		  including administrative buildings and laboratories; maintaining harbor
		  channels provided by a State, municipality, or other public agency that serve
		  essential navigation needs of general commerce, where authorized by law;
		  surveying and charting northern and northwestern lakes and connecting waters;
		  clearing and straightening channels; and removing obstructions to navigation,
		  $2,495,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for coastal harbors and channels, and
		  for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps
		  established by the Land and Water Conservation Act of 1965 (16 U.S.C.
		  460l–6a(i)), shall be derived from that account for resource protection,
		  research, interpretation, and maintenance activities related to resource
		  protection in the areas at which outdoor recreation is available; and of which
		  such sums as become available from fees collected under section 217 of the
		  Water Resources Development Act of 1996 (Public Law 104–303) shall be used to
		  cover the cost of operation and maintenance of the dredged material disposal
		  facilities for which such fees have been collected: 
		  Provided, That 1 percent of the
		  total amount of funds provided for each of the programs, projects or activities
		  funded under this heading shall not be allocated to a field operating activity
		  prior to the beginning of the fourth quarter of the fiscal year and shall be
		  available for use by the Chief of Engineers to fund such emergency activities
		  as the Chief of Engineers determines to be necessary and appropriate; and that
		  the Chief of Engineers shall allocate during the fourth quarter any remaining
		  funds which have not been used for emergency activities proportionally in
		  accordance with the amounts provided for the programs, projects or
		  activities.
			REGULATORY PROGRAMFor expenses necessary for administration of
		  laws pertaining to regulation of navigable waters and wetlands,
		  $193,000,000, to remain available until
		  expended.
			FORMERLY UTILIZED SITES REMEDIAL ACTION
		  PROGRAMFor expenses necessary
		  to clean up contamination from sites in the United States resulting from work
		  performed as part of the Nation's early atomic energy program,
		  $130,000,000, to remain available until
		  expended.
			FLOOD CONTROL AND COASTAL
		  EMERGENCIESFor expenses
		  necessary to prepare for flood, hurricane, and other natural disasters and
		  support emergency operations, repairs, and other activities in response to such
		  disasters as authorized by law, $30,000,000, to
		  remain available until expended.
			EXPENSESFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the United States Army Corps of Engineers and the offices of the Division
		  Engineers; and for the management and operation of the Humphreys Engineer
		  Center Support Activity, the Institute for Water Resources, the United States
		  Army Engineer Research and Development Center, and the United States Army Corps
		  of Engineers Finance Center, $185,000,000, to
		  remain available until expended, of which not to exceed
		  $5,000 may be used for official reception and
		  representation purposes and only during the current fiscal year: 
		  Provided, That no part of any other
		  appropriation provided in title I of this Act shall be available to fund the
		  civil works activities of the Office of the Chief of Engineers or the civil
		  works executive direction and management activities of the division
		  offices: Provided further,
		  That any Flood Control and Coastal Emergencies appropriation may be used to
		  fund the supervision and general administration of emergency operations,
		  repairs, and other activities in response to any flood, hurricane, or other
		  natural disaster.
			OFFICE OF THE ASSISTANT SECRETARY OF THE
		  ARMY FOR CIVIL WORKSFor the Office of
		  the Assistant Secretary of the Army
		  for Civil Works as authorized by 10
		  U.S.C. 3016(b)(3), $6,000,000, to remain
		  available until expended.
			ADMINISTRATIVE PROVISIONThe Revolving Fund, Corps of Engineers,
		  shall be available during the current fiscal year for purchase (not to exceed
		  100 for replacement only) and hire of passenger motor vehicles for the civil
		  works program.
			GENERAL PROVISIONS, CORPS OF
		  ENGINEERS—CIVIL
			101.(a)None of the funds provided in title I of
			 this Act, or provided by previous appropriations Acts to the agencies or
			 entities funded in title I of this Act that remain available for obligation or
			 expenditure in fiscal year 2011, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
					(1)creates or initiates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 this Act, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(4)proposes to uses funds directed for a
			 specific activity for a different purpose, unless prior approval is received
			 from the House and Senate Committees on Appropriations;
					(5)augments or reduces existing programs,
			 projects or activities in excess of the amounts contained in subsections 6
			 through 10, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(6)InvestigationsFor a base level
			 over
			 $100,000, reprogramming of 25 percent of the
			 base amount up to a limit of $150,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $100,000, the reprogramming limit is
			 $25,000: Provided
				further, That up to $25,000
			 may be reprogrammed to continue ongoing work on any program, project, or
			 activity that did not receive an appropriation for existing obligations and
			 concomitant administrative expenses;
					(7)ConstructionFor a base level
			 over$2,000,000, reprogramming of 15 percent of
			 the base amount up to a limit of $3,000,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $2,000,000, the reprogramming limit is
			 $300,000: Provided
				further, That up to
			 $3,000,000 may be reprogrammed for settled
			 contractor claims,  changed conditions, or
			  real estate deficiency
			 judgments: Provided further,
			 That up to $300,000 may be reprogrammed into
			 continuing any study or activity that did not receive an appropriation for
			 existing obligations and concomitant administrative expenses;
					(8)Operation and maintenanceUnlimited reprogramming authority is
			 granted in order for the Corps to be able to respond to emergencies: 
			 Provided, That the
			 Chief of
			 Engineers must
			 notify the House and Senate Committees on Appropriations of these emergency
			 actions as soon thereafter as practicable:
				Provided further, That for a base level
			 over
			 $1,000,000, reprogramming of 15 percent of
			 the base amount up to a limit of $5,000,000 per
			 project, study or activity is allowed: Provided
				further, That for a base level less than
			 $1,000,000, the reprogramming limit is
			 $150,000: Provided
				further, That up to $150,000
			 may be reprogrammed into continuing any
			 study or activity
			 that did not receive an appropriation;
					(9)Mississippi river and
			 tributariesThe same
			 reprogramming guidelines as provided in subsections 6 through 8 above apply to
			 the Investigations, Construction, and Operation and Maintenance portions of the
			 Mississippi River and Tributaries Account; and
					(10)Formerly utilized sites remedial action
			 programReprogramming of up
			 to 15 percent of the base of the receiving project is permitted.
					(b)De Minimis ReprogrammingsIn no case should a reprogramming for less
			 than $50,000 be submitted to the House and
			 Senate Committees on Appropriations.
				(c)Continuing Authorities
			 ProgramSubsection (a)(1)
			 shall not apply to any project or activity funded under the continuing
			 authorities program.
				(d)Not later than 60 days after the date of
			 enactment of this Act, the Corps of Engineers shall submit a report to the
			 House and Senate Committees on Appropriations to establish the baseline for
			 application of reprogramming and transfer authorities for the current fiscal
			 year: 
			 Provided, That the report shall
			 include:
					(1)A table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)A delineation in the table for each
			 appropriation both by object class and program, project and activity as
			 detailed in the budget appendix for the respective appropriations; and
					(3)An identification of items of special
			 congressional interest.
					102.None of the funds in this Act, or previous
			 Acts, making funds available to the Corps, shall be used to implement any
			 pending or future competitive sourcing actions under OMB Circular A–76 or High
			 Performing Organizations for the U.S. Army Corps of Engineers.
			103.None of the funds in this Act, or previous
			 Acts, making funds available to the Corps, shall be used to award any
			 continuing contract that commits additional funding from the Inland Waterways
			 Trust Fund unless or until such time that a long-term mechanism to enhance
			 revenues in this Fund sufficient to meet the
			 cost-sharing authorized in the Water Resources Development Act of 1986 (Public
			 Law 99–662), is enacted.
			104.Within 120 days of the date of the Chief of
			 Engineers Report on a water resource matter, the Assistant Secretary of the
			 Army (Civil Works) shall submit the report to the appropriate authorizing and
			 appropriating committees of the Congress.
			105.During the 1-year period beginning on the
			 date of enactment of this Act, the Secretary of the Army shall implement
			 measures recommended in the efficacy study, or provided in interim reports,
			 authorized under section 3061 of the Water Resources Development Act of 2007
			 (121 Stat. 1121), with such modifications or emergency measures as the
			 Secretary of the Army determines to be appropriate, to prevent aquatic nuisance
			 species from bypassing the Chicago Sanitary and Ship Canal Dispersal Barrier
			 Project referred to in that section and to prevent aquatic nuisance species
			 from dispersing into the Great Lakes and such emergency measures as the
			 Secretary of the Army determines to be appropriate to prevent such species from
			 dispersing into the Great Lakes by way of any other hydrologic connections
			 between the Great Lakes and the Mississippi River.
			106.That portion of the project for navigation,
			 Block Island Harbor of Refuge, Rhode Island adopted by the Rivers and Harbors
			 Act of July 11, 1870, consisting of the cut-stone breakwater lining the west
			 side of the Inner Basin: Beginning at a point with coordinates N32579.55,
			 E312625.53, thence running northerly about 76.59 feet to a point with
			 coordinates N32655.92, E312631.32, thence running northerly about 206.81 feet
			 to a point with coordinates N32858.33, E312673.74, thence running easterly
			 about 109.00 feet to a point with coordinates N32832.15, E312779.54, shall no
			 longer be authorized after the date of enactment of this Act.
				RURAL UTAH
				107.Section 595(a)(2) of the Water Resources
			 Development Act of 1999 (113 Stat. 383; 117 Stat. 1836) is amended—
				(1)in subparagraph (A), by striking ;
			 and and inserting a semicolon;
				(2)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)the portions of Utah County and Weber
				Counties that are located outside of a political subdivision, the population of
				which is greater than 10,000
				residents.
						.
				108.Section 595 of the Water Resources
			 Development Act of 1999 (113 Stat. 383; 117 Stat. 1836; 118 Stat. 440), as
			 amended by section 5067 of the Water Resources Development Act of 2007 (121
			 Stat. 1219), is amended in subsection (h) by striking 150,000,000 for
			 rural Nevada and inserting
			 $200,000,000 for rural
			 Nevada.
			109.(a)AcquisitionThe Secretary is authorized to acquire any
			 real property and associated real property interests in the vicinity of
			 Hanover, New Hampshire as may be needed for the Engineer Research and
			 Development Center laboratory facilities at the Cold Regions Research and
			 Engineering Laboratory.
				(b)Revolving
			 FundThe Secretary is
			 authorized to use the Revolving Fund (33 U.S.C. 576) through the Plant
			 Replacement and Improvement Program to acquire the real property and associated
			 real property interests in subsection (a). The Secretary shall ensure that the
			 Revolving Fund is appropriately reimbursed from the benefitting
			 appropriations.
				(c)Right of First RefusalThe Secretary may provide the seller of any
			 real property and associated property interests identified in subsection
			 (a)—
					(1)a right of first refusal to acquire such
			 property, or any portion thereof, in the event the property, or any portion
			 thereof, is no longer needed by the Department of the Army.
					(2)a right of first refusal to acquire any
			 real property or associated real property interests acquired by condemnation in
			 Civil Action No. 81–360–L, in the event the property, or any portion thereof,
			 is no longer needed by the Department of the Army.
					(3)The purchase of any property by the seller
			 exercising either right of first refusal authorized in this section shall be
			 for consideration acceptable to the Secretary and shall be for not less than
			 fair market value at the time the property becomes available for purchase. The
			 right of first refusal authorized in this section shall not inure to the
			 benefit of the Seller’s successors or assigns.
					(d)DisposalThe Secretary of the Army is authorized to
			 dispose of any property or associated real property interests that are subject
			 to the exercise of the right of first refusal as set forth herein.
				110.The Secretary of the Army, acting through
			 the Chief of Engineers, is authorized, using amounts available in the Revolving
			 Fund established by section 101 of the Act of July 27, 1953, chap. 245 (33
			 U.S.C. 576), to construct a Ship/Tow Simulator building, an Engineer Research
			 and Development Center headquarters building, and a Modular Hydraulic Flume
			 building, and to purchase real estate, perform construction, and make facility,
			 utility, street, road, and infrastructure improvements to the Engineer Research
			 and Development Center’s installations and facilities. The Secretary shall
			 ensure that the Revolving Fund is appropriately reimbursed from the benefitting
			 appropriations.
			111.Section 3113 of the Water Resources
			 Development Act, 2007 (121 Stat. 1041) is amended by striking all after the
			 words total cost of and inserting in lieu thereof the following:
			 $38,800,000, with an estimated Federal
			 cost of $25,220,000 and an estimated non-Federal
			 cost of $13,580,000.
			112.The boundaries of the project referred to
			 as Des Moines Recreational River and Greenbelt, Iowa in the
			 Supplemental Appropriations Act, 1985 (99 Stat. 313) are hereby expanded to
			 include the entirety of sections 19 and 29, situated in T89N, R28W.
			113.That portion of the project of navigation,
			 Chicago Harbor, Illinois, authorized by the River and Harbor Acts of March 3,
			 1899 and March 2, 1919, and that begins at the southwest corner of the
			 Metropolitan Sanitary District of Greater Chicago sluice gate that abuts the
			 north wall of the Chicago River Lock and that continues north for approximately
			 290 feet, thence east approximately 1,000 feet, then south approximately 290
			 feet, thence west approximately 1,000 feet to the point of beginning shall no
			 longer be authorized as of the date of enactment of this Act.
				Devils Lake, North Dakota, Long-Term
		  Maintenance and Repair
				114.(a)The Secretary shall assume responsibility
			 for the long-term maintenance and repair of the major flood damage reduction
			 features constructed by the Corps of Engineers at Devils Lake, North Dakota.
			 The City of Devils Lake, North Dakota, shall be responsible for all costs of
			 operation and maintenance other than those defined as Long-Term Maintenance and
			 Repair in subsection (b) below.
				(b)Long-Term Maintenance and Repair consists
			 of replacing, reconstructing, or rehabilitating major flood damage reduction
			 features such as embankments, pump stations, pumps and gate wells that: (1)
			 have become dilapidated or in need of repair as a result of the passage of time
			 or ordinary wear and tear; or (2) have been damaged or destroyed by wind, wave,
			 or water action of other than an ordinary nature when, in the discretion of the
			 Secretary, such replacement, reconstruction, or rehabilitation is warranted for
			 the continued functioning of the flood damage reduction project at Devils
			 Lake.
				115.Section 111 of title I of division C of the
			 Consolidated Appropriations Act, 2005 (118 Stat. 2944) as amended by section
			 3001 of Public Law 110–114 is further amended by adding the following before
			  (c) Authorization
			 of Appropriations. :
				
					
						(3)may grant to the City of Tuscaloosa a long
				  term lease or license agreement for any portion of the Parcel not required for
				  construction of the new administrative facility under subsection (a)(2)(c)
				  until such time as the City of Tuscaloosa is prepared to take fee simple title
				  per the provisions of subsection
				  (b)(2).
						
					.
			116.Section 333 of the Water Resources
			 Development Act of 1996 (110 Stat. 3718) is further amended to read as
			 follows:
				(1)by striking subsection (b) and inserting
			 the following in lieu thereof:
					
						(b)Lands individually acquired by the
				Secretary under this section for flood protection and flood management in the
				Passaic River Basin are to held by the Secretary and the non-Federal sponsor as
				tenants in common with, thereafter, any interest held by the Secretary in such
				lands to be transferred by Quitclaim Deed to the Non-Federal Sponsor for
				consideration as is necessary to render the project cost-sharing percentages to
				be in compliance with section 903(c) of the Water Resources Development Act of
				1986 (33 U.S.C. 2213) and such other law as may be
				applicable.
						;
				and
				(2)inserting the following as a new subsection
			 (e):
					
						(e)Funds for Land AcquisitionFunds for acquiring such lands as are
				necessary in carrying out the requirements of this section and requirements as
				further recommended by the Secretary shall include funds as provided in
				subsection (c) and (d) of this section herein and also funds as previously
				appropriated with any and all such funds to be held by the Secretary for use in
				acquiring the requisite lands in proportion to the project cost-sharing
				percentages.
						.
				117.(a)The Federal share of the cost of any
			 environmental infrastructure assistance project or program for which an initial
			 appropriation is provided in this Act or any other Act providing appropriations
			 for Energy and Water Development for fiscal year 2011 shall be 55 percent of
			 the total cost of the project or program.
				(b)Any cost-sharing agreement executed on or
			 before October 1, 2011 for an environmental infrastructure assistance project
			 or program that is modified during fiscal year 2012 shall also include a
			 modification specifying that the Federal share of the cost of the project or
			 program is 55 percent of all future costs of the project or program.
				(c)Any cost-sharing agreement in effect as of
			 October 1, 2012 for which the Federal share of the cost is greater than 55
			 percent shall be modified to reduce the Federal cost share to 55 percent of all
			 future costs.
				(d)Except as provided in subsections (b) and
			 (c) of this section, as of October 1, 2012, the Federal share of the cost of
			 any environmental infrastructure assistance project or program shall be 55
			 percent of the total cost of the project or program.
				118.Section 3182 of Public Law 110–114 is
			 amended as follows by inserting a new subparagraph (k) and redesignating the
			 existing subparagraph (k) as subparagraph (l):
				
					(k)St. Charles County, Missouri
						(1)DefinitionsIn this subsection, the following
				definitions apply:
							(A)Federal landThe term Federal land means
				the 1 parcel of Corps of Engineers land totaling approximately 84 acres,
				located U.S. Survey No. 1838, Township 48 North, Range 6 East.
							(B)Non-federal landThe term non-Federal land
				means the approximately 70 acres of land, subject to any existing easements
				situated in Jersey County, Illinois, adjacent to existing Corps fee title
				land.
							(2)Land exchangeSubject to paragraph (3), on conveyance by
				Ameren U.E. to the United States of all right, title, and interest in and to
				the non-Federal land, the Secretary shall convey to Ameren U.E., all right,
				title, and interest of the United States in and to the Federal land.
						(3)Conditions
							(A)Deeds
								(i)Non-federal landThe conveyance of the non-Federal land to
				the Secretary shall be by a warranty deed acceptable to the Secretary.
								(ii)Federal landThe conveyance of the Federal land to
				Ameren U.E., shall be—
									(I)by quitclaim deed; and
									(II)subject to any reservations, terms, and
				conditions that the Secretary determines to be necessary to allow the United
				States to operate and maintain the Mississippi River 9-Foot Navigation
				Project.
									(iii)Legal descriptionsThe Secretary shall provide a legal
				description of the Federal land, and Ameren U.E., shall provide a legal
				description of the non-Federal land, for inclusion in the deeds referred to in
				clauses (i) and (ii).
								(B)Removal of improvements
								(i)In generalThe Secretary may require the removal of,
				or Ameren U.E., may voluntarily remove, any improvements to the non-Federal
				land before the completion of the exchange or as a condition of the
				exchange.
								(ii)No liabilityIf Ameren U.E., removes any improvements to
				the non-Federal land under clause (i)—
									(I)Ameren U.E., shall have no claim against
				the United States relating to the removal; and
									(II)the United States shall not incur or be
				liable for any cost associated with the removal or relocation of the
				improvements.
									(C)Administrative costsThe Secretary shall require Ameren U.E. to
				pay reasonable administrative costs associated with the exchange.
							(D)Cash equalization paymentIf the appraised fair market value, as
				determined by the Secretary, of the Federal land exceeds the appraised fair
				market value, as determined by the Secretary, of the non-Federal land, Ameren
				U.E. shall make a cash equalization payment to the United States.
							(E)DeadlineThe land exchange under subparagraph (B)
				shall be completed not later than 2 years after the date of enactment of this
				Act.
							.
			II
			DEPARTMENT OF THE
		  INTERIOR
			Central Utah
		  Project
			CENTRAL UTAH PROJECT COMPLETION
		  ACCOUNTFor carrying out
		  activities authorized by the Central Utah Project Completion Act,
		  $43,004,000, to remain available until expended,
		  of which $2,500,000 shall be deposited into the
		  Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission,
		  and of which
		  $1,694,000 for necessary expenses incurred
		  in carrying out related responsibilities of the Secretary of the Interior. For
		  fiscal year 2011, the Commission may use an amount not to exceed
		  $1,500,000 for administrative
		  expenses.
			Bureau of ReclamationThe following appropriations shall be
		  expended to execute authorized functions of the Bureau of
		  Reclamation:
			WATER AND RELATED
		  RESOURCES
			(INCLUDING TRANSFERS OF
		  FUNDS)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $938,600,000, to
		  remain available until expended, of which
		  $11,746,000 shall be available for transfer to
		  the Upper Colorado River Basin Fund and
		  $8,627,000 shall be available for transfer to
		  the Lower Colorado River Basin Development Fund; of which such amounts as may
		  be necessary may be advanced to the Colorado River Dam Fund: 
		  Provided, That such transfers may
		  be increased or decreased within the overall appropriation under this
		  heading: Provided further,
		  That of the total appropriated, the amount for program activities that can be
		  financed by the Reclamation Fund or the Bureau of Reclamation special fee
		  account established by 16 U.S.C. 460l–6a(i) shall be derived from that Fund or
		  account: Provided further,
		  That funds contributed under 43 U.S.C. 395 are available until expended for the
		  purposes for which contributed: Provided
			 further, That funds advanced under 43 U.S.C. 397a shall be
		  credited to this account and are available until expended for the same purposes
		  as the sums appropriated under this heading: 
		  Provided, That the funds provided
		  herein for the St. Mary Storage Unit facilities, Milk River Project, Montana,
		  shall be used on a nonreimbursible basis:
			 Provided further, That funds available for expenditure for
		  the Departmental Irrigation Drainage Program may be expended by the Bureau of
		  Reclamation for site remediation on a nonreimbursable basis: Provided
			 further,That of the amounts provided herein,
		  funds may be used for high priority projects which shall be carried out by the
		  Youth Conservation Corps, as authorized by 16 U.S.C. 1706.
			CENTRAL VALLEY PROJECT RESTORATION
		  FUNDFor carrying out the
		  programs, projects, plans, habitat restoration, improvement, and acquisition
		  provisions of the Central Valley Project Improvement Act,
		  $49,915,000, to be derived from such sums as may
		  be collected in the Central Valley Project Restoration Fund pursuant to
		  sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain
		  available until expended: 
		  Provided, That the Bureau of
		  Reclamation is directed to assess and collect the full amount of the additional
		  mitigation and restoration payments authorized by section 3407(d) of Public Law
		  102–575: Provided further,
		  That none of the funds made available under this heading may be used for the
		  acquisition or leasing of water for in-stream purposes if the water is already
		  committed to in-stream purposes by a court adopted decree or
		  order.
			CALIFORNIA BAY-DELTA
		  RESTORATION
			(INCLUDING TRANSFERS OF
		  FUNDS)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act, consistent with plans to be approved by the Secretary of the
		  Interior, $40,000,000, to remain available until
		  expended, of which such amounts as may be necessary to carry out such
		  activities may be transferred to appropriate accounts of other participating
		  Federal agencies to carry out authorized purposes: 
		  Provided, That funds appropriated
		  herein may be used for the Federal share of the costs of CALFED Program
		  management: Provided further,
		  That the use of any funds provided to the California Bay-Delta Authority for
		  programwide management and oversight activities shall be subject to the
		  approval of the Secretary of the Interior:
			 Provided further, That CALFED implementation shall be
		  carried out in a balanced manner with clear performance measures demonstrating
		  concurrent progress in achieving the goals and objectives of the
		  Program.
			POLICY AND ADMINISTRATIONFor necessary expenses of policy,
		  administration, and related functions in the Office of the Commissioner, the
		  Denver office, and offices in the five regions of the Bureau of Reclamation, to
		  remain available until expended, $61,200,000, to
		  be derived from the Reclamation Fund and be nonreimbursable as provided in 43
		  U.S.C. 377: 
		  Provided, That no part of any other
		  appropriation in this Act shall be available for activities or functions
		  budgeted as policy and administration expenses.
			General Provisions—Department of the
		  Interior
			201.(a)None of the funds provided in title II of
			 this Act for Water and Related Resources, or provided by previous
			 appropriations Acts to the agencies or entities funded in title II of this Act
			 for Water and Related Resources that remain available for obligation or
			 expenditure in fiscal year 2011, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)initiates or creates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by this Act, unless
			 prior approval is received from the Committees on Appropriations of the House
			 of Representatives and the Senate;
					(4)restarts or resumes any program, project or
			 activity for which funds are not provided in this Act, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate;
					(5)transfers funds in excess of the following
			 limits, unless prior approval is received from the Committees on Appropriations
			 of the House of Representatives and the Senate:
						(A)15 percent for any program, project or
			 activity for which $2,000,000 or more is
			 available at the beginning of the fiscal year; or
						(B)$300,000 for
			 any program, project or activity for which less than
			 $2,000,000 is available at the beginning of the
			 fiscal year;
						(6)transfers more than
			 $500,000 from either the Facilities Operation,
			 Maintenance, and Rehabilitation category or the Resources Management and
			 Development category to any program, project, or activity in the other
			 category, unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate; or
					(7)transfers, where necessary to discharge
			 legal obligations of the Bureau of Reclamation, more than
			 $5,000,000 to provide adequate funds for settled
			 contractor claims, increased contractor earnings due to accelerated rates of
			 operations, and real estate deficiency judgments, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of this section, the term
			 transfer means any movement of funds into or out of a program,
			 project, or activity.
				(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
				(b)The costs of the Kesterson Reservoir
			 Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall
			 be classified by the Secretary of the Interior as reimbursable or
			 nonreimbursable and collected until fully repaid pursuant to the Cleanup
			 Program-Alternative Repayment Plan and the SJVDP-Alternative
			 Repayment Plan described in the report entitled Repayment
			 Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage
			 Program, February 1995, prepared by the Department of the Interior,
			 Bureau of Reclamation. Any future obligations of funds by the United States
			 relating to, or providing for, drainage service or drainage studies for the San
			 Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such
			 service or studies pursuant to Federal reclamation law.
				203.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to pay the salaries and
			 expenses of personnel to purchase or lease water in the Middle Rio Grande or
			 the Carlsbad Projects in New Mexico unless said purchase or lease is in
			 compliance with the purchase requirements of section 202 of Public Law
			 106–60.
			204.Funds under this title for Drought
			 Emergency Assistance shall be made available primarily for leasing of water for
			 specified drought related purposes from willing lessors, in compliance with
			 existing State laws and administered under State water priority
			 allocation.
			205.Section 529(b)(3) of Public Law 106–541 is
			 amended by striking $20,000,000
			 and inserting $30,000,000 in lieu
			 thereof.
			206.(a)Notwithstanding any other provision of law,
			 of amounts made available under section 2507 of the Farm Security and Rural
			 Investment Act of 2002 (43 U.S.C. 2211 note; Public Law 107–171), the Secretary
			 of the Interior, acting through the Commissioner of Reclamation, shall
			 allocate—
					(1)$11,300,000
			 to the Bureau of Indian Affairs, of which—
						(A)$7,400,000
			 shall be for the participation by the Walker River Paiute Tribe in the
			 settlement of surface water rights in the Walker River Basin, including water
			 associated with the Walker River Indian Reservation;
						(B)$1,000,000
			 shall be for the Walker River Paiute Tribe for legal and professional services
			 in support of settling tribal water claims in the Walker River Basin;
			 and
						(C)$2,900,000
			 shall be for the acquisition of property upstream from and adjacent to the
			 Reservation, title to which shall be taken in the name of the United States to
			 be held in trust for the Tribe, and shall be added to the Reservation and
			 appurtenant water rights which shall be used for the benefit of Walker
			 Lake;
						(2)$2,500,000
			 to the Federal Water Master of the Walker River, Nevada, for water monitoring
			 and measurement improvement in the Walker River Basin;
					(3)$3,080,000
			 to the Environmental Protection Agency, to provide funding relating to the
			 Anaconda Mine site in Lyon County, Nevada, of which—
						(A)$750,000
			 shall be for groundwater testing for Arimetco portions of the site; and
						(B)$2,330,000
			 shall be for a pilot closure of an Arimetco heap leach pad;
						(4)$6,250,000
			 to provide grants of equal amounts to the State of Nevada, the State of
			 California, the Truckee Meadows Water Authority, the Pyramid Lake Paiute Tribe,
			 and the Federal Water Master of the Truckee River to implement the
			 Truckee-Carson-Pyramid Lake Water Rights Settlement Act (title II of Public Law
			 101–618; 104 Stat. 3294);
					(5)$5,000,000
			 to be divided equally by the City of Fernley, Nevada, and the Pyramid Lake
			 Paiute Tribe for joint planning and development activities for water,
			 wastewater, and sewer facilities;
					(6)$17,200,000
			 to the Pyramid Lake Paiute Tribe for the benefit of the Truckee River and
			 Pyramid Lake, of which—
						(A)$10,000,000
			 shall be used for 1 or more of—
							(i)implementing the 1996 Truckee River Water
			 Quality Settlement Agreement; and
							(ii)implementing the Newland Project Water
			 Rights Fund for retirement of Truckee River water rights;
							(B)$4,200,000
			 shall be used for 1 or more of—
							(i)payment to the City of Fernley, with the
			 agreement of the City, to temporarily transfer water rights owned by the City
			 to the Truckee River; and
							(ii)acquisition of ground-water rights to be
			 traded with the City of Fernley, with the agreement of the City, for Truckee
			 River water rights; and
							(C)$3,000,000
			 to acquire interests in fee-patented land, water rights, or surface rights to
			 land within or contiguous to the exterior boundaries of the Pyramid Lake Indian
			 Reservation;
						(7)$15,000,000
			 to an entity selected by the Truckee Meadows Water Authority, Washoe County,
			 and the cities of Reno and Sparks, Nevada, to acquire up to 6,700 acre-feet of
			 water rights to help implement the Truckee River Operating Agreement;
					(8)$500,000 to
			 Washoe County, Nevada, for a Regional Strategic Initiative to develop
			 wastewater effluent management and reclaimed water resources;
					(9)$5,000,000
			 to the City of Sparks, Nevada, related to upgrading and realigning the North
			 Truckee Drain for improved flood control;
					(10)$715,000 to
			 the Pyramid Lake Paiute Tribe to enhance fish reproduction in the Truckee River
			 watershed and to develop a water quality model for Pyramid Lake;
					(11)$1,500,000
			 to the Specialty Crop Institute of Western Nevada College to support
			 alternative crops and alternative agricultural cooperatives programs that
			 promote water conservation;
					(12)$1,000,000
			 to the Desert Research Institute to monitor reservoir evaporation and invasive
			 species in the southwestern United States, including work in the Walker Basin;
			 and
					(13)not more than
			 $8,455,000 of available funds to the United
			 States Fish and Wildlife Service to acquire water and water rights, with or
			 without the land to which the rights are appurtenant, pursuant to subsection
			 206(a) of the Truckee-Carson-Pyramid Lake Water Rights Settlement Act (title II
			 of Public Law 101–618; 104 Stat. 3308).
					(b)Section 208 of the Energy and Water
			 Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85;
			 123 Stat. 2858) is amended—
					(1)in subsection (a)(1)—
						(A)by striking
			 $66,200,000 and inserting
			 $81,200,000; and
						(B)by inserting , and including
			 associated activities that enhance recovery of the federally threatened
			 Lahontan cutthroat trout after Rivers; and
						(2)in subsection (b)(1)(B)—
						(A)in clause (i)(I), after
			 3-year, by inserting or longer; and
						(B)by adding at the end the following:
							
								(vii)$15,000,000
				to be used as described in subparagraph (A), as determined by the National Fish
				and Wildlife
				Foundation.
								.
						(c)Section 208(a) of division C of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1953) is
			 amended—
					(1)in paragraph (1)—
						(A)in subparagraph (C), by adding
			 and at the end;
						(B)by striking subsections (D) and (E);
			 and
						(C)by redesignating subparagraph (F) as
			 subparagraph (D); and
						(2)in paragraph (3), by striking
			 restoration efforts at the Summit Lake in Northern Washoe County
			 and inserting restoration and environmental protection efforts at the
			 Summit Lake in Humboldt County.
					(d)Notwithstanding this section or any
			 amendment made by this section, the Commissioner of Reclamation may retain
			 sufficient amounts from funds allocated to the Commissioner to administer all
			 financial assistance agreements under the Desert Terminal Lakes program under
			 section 2507 of the Farm Security and Rural Investment Act of 2002 (43 U.S.C.
			 2211 note; Public Law 107–171).
				207.The Secretary of the Interior may extend
			 the contract for water services between the United States and the East Bench
			 Irrigation District, numbered 14–06–600–3593, until the earlier of—
				(1)the date that is 2 years after the date on
			 which the contract would have expired if this Act had not been enacted;
			 or
				(2)the date on which a new long-term contract
			 is executed by the parties to the contract.
				208.The Secretary of the Interior is hereby
			 directed, through the Commissioner of Reclamation, to amend or re-issue
			 Seasonal Recreation Use Permits for the Northside Trailer Areas 1 and 2 and
			 Southside Trailer Area around Heart Butte Reservoir (Lake Tschida) in North
			 Dakota to extend the valid time period for those permits from the current 12
			 years to 20 years, to be measured from the date of original issuance, April 3,
			 2010. The amended or re-issued permits shall contain language ensuring the
			 affected permits are fully transferrable for the full 20-year period.
			III
			DEPARTMENT OF
		  ENERGY
			ENERGY
		  PROGRAMS
			Energy Efficiency and Renewable
		  EnergyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for energy efficiency and
		  renewable energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $2,287,800,000 to remain available until
		  expended: 
		  Provided, That
		  $170,000,000 shall be available until September
		  20, 2012 for program direction: Provided
			 further, That, of the amount appropriated in this paragraph,
		  $147,600,000 shall be used for the projects
		  specified in the table that appears under the heading Congressionally
		  Directed Energy Efficiency and Renewable Energy Projects in the report
		  of the Committee on Appropriations of the United States Senate to accompany
		  this Act.
			Electricity Delivery and Energy
		  ReliabilityFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for electricity delivery
		  and energy reliability activities in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition or condemnation of any real property or any facility or for plant
		  or facility acquisition, construction, or expansion,
		  $190,180,000 to remain available until expended:
		  
		  Provided, That
		  $29,049,000 shall be available until September
		  30, 2012 for program direction: Provided
			 further, That, of the amount appropriated in this paragraph,
		  $4,250,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Electricity Delivery and Energy Reliability Projects in the report of
		  the Committee on Appropriations of the United States Senate to accompany this
		  Act: Provided further, That
		  notwithstanding section 3304 of title 5, United States Code, and without regard
		  to the provisions of sections 3309 through 3318 of such title 5, the Secretary
		  of Energy, upon a determination that there is a severe shortage of candidates
		  or a critical hiring need for particular positions, may from within the funds
		  provided, recruit and directly appoint highly qualified individuals into the
		  competitive service: Provided
			 further, That such authority shall not apply to positions in
		  the Excepted Service or the Senior Executive Service: Provided further, That any action
		  authorized herein shall be consistent with the merit principles of section 2301
		  of such title 5, and the Department shall comply with the public notice
		  requirements of section 3327 of such title
		  5.
			Nuclear
		  EnergyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for nuclear energy
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not more than 9
		  buses, all for replacement only, $783,170,000 to
		  remain available until expended: 
		  Provided, That
		  $91,452,000 shall be available until September
		  30, 2012 for program direction: Provided
			 further, That, of the amount appropriated in this paragraph,
		  $7,400,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Nuclear Energy Projects in the report of the Committee on
		  Appropriations of the United States Senate to accompany this
		  Act.
			Fossil Energy Research and
		  DevelopmentFor necessary
		  expenses in carrying out fossil energy research and development activities,
		  under the authority of the Department of Energy Organization Act (42 U.S.C.
		  7101 et seq.), including the acquisition of interest, including defeasible and
		  equitable interests in any real property or any facility or for plant or
		  facility acquisition or expansion, and for conducting inquiries, technological
		  investigations and research concerning the extraction, processing, use, and
		  disposal of mineral substances without objectionable social and environmental
		  costs (30 U.S.C. 3, 1602, and 1603),
		  $725,950,000 to remain available until expended:
		  
		  Provided, That
		  $170,300,000 shall be available until September
		  30, 2012 for program direction: Provided
			 further, That, of the amount appropriated in this paragraph,
		  $19,950,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Fossil Energy Projects in the report of the Committee on Appropriations
		  of the United States Senate to accompany this
		  Act.
			 Naval Petroleum and Oil Shale Reserves
		  For expenses necessary to
		  carry out naval petroleum and oil shale reserve activities,
		  $23,614,000, to remain available until expended:
		  
		  Provided, That, notwithstanding any
		  other provision of law, unobligated funds remaining from prior years shall be
		  available for all naval petroleum and oil shale reserve
		  activities.
			Strategic Petroleum
		  Reserve
			For necessary expenses for Strategic
		  Petroleum Reserve facility development and operations and program management
		  activities pursuant to the Energy Policy and Conservation Act of 1975, (42
		  U.S.C. 6201 et seq.), $209,861,000, to remain
		  available until expended.
			Northeast Home Heating Oil
		  ReserveFor necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act,
		  $11,300,000, to remain available until
		  expended.
			Energy Information
		  AdministrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $119,000,000, to remain
		  available until expended.
			Non-Defense Environmental
		  CleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $244,163,000, to remain available until
		  expended.
			Uranium Enrichment Decontamination and
		  Decommissioning FundFor
		  necessary expenses in carrying out uranium enrichment facility decontamination
		  and decommissioning, remedial actions, and other activities of title II of the
		  Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of
		  1992, $550,000,000 to be derived from the
		  Uranium Enrichment Decontamination and Decommissioning Fund, to remain
		  available until expended.
			Science
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not more
		  than 57 passenger motor vehicles, 56 of which are for replacement only,
		  including two law enforcement vehicles, two
		  ambulances, and two buses,
		  $5,012,000,000, to remain available until
		  expended: 
		  Provided, That
		  $208,000,000 shall remain available until
		  September 30, 2012 for program direction:
			 Provided further, That, of the amount appropriated in this
		  paragraph, $40,800,000 shall be used for the
		  projects specified in the table that appears under the heading
		  Congressionally Directed Science Projects in the report of the
		  Committee on Appropriations of the United States Senate to accompany this
		  Act.
			Advanced Research Projects
		  Agency—EnergyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (Public Law 110–69),
		  $200,000,000, to remain available until
		  expended: 
		  Provided, That
		  $26,566,000 shall remain available until
		  September 30, 2012 for program direction.
			Title 17 Innovative Technology Loan
		  Guarantee Program
			(including rescission of
		  funds)
			Subject to section 502 of the
		  Congressional Budget Act of 1974, commitments to guarantee loans for nuclear
		  power facilities under title XVII of the Energy Policy Act of 2005 shall not
		  exceed a total principal amount of
		  $17,000,000,000, to remain available until
		  committed: 
		  Provided, That these amounts are in
		  addition to authorities provided in any other Act: Provided further, That for amounts
		  collected pursuant to section 1702(b)(2) of the Energy Policy Act of 2005, the
		  source of such payment received from borrowers is not a loan or other debt
		  obligation that is guaranteed by the Federal Government: Provided further, That pursuant to
		  section 1702(b)(2) of the Energy Policy Act of 2005, no appropriations are
		  available to pay the subsidy cost of such guarantees for nuclear power
		  facilities: Provided further,
		  That none of the loan guarantee authority made available in this Act shall be
		  available for commitments to guarantee loans for any projects where funds,
		  personnel, or property (tangible or intangible) of any Federal agency,
		  instrumentality, personnel or affiliated entity are expected to be used
		  (directly or indirectly) through acquisitions, contracts, demonstrations,
		  exchanges, grants, incentives, leases, procurements, sales, other transaction
		  authority, or other arrangements, to support the project or to obtain goods or
		  services from the project: Provided
			 further, That the previous provision shall not be
		  interpreted as precluding the use of the loan guarantee authority in this Act
		  for commitment to guarantee loans for projects as a result of such projects
		  benefitting from (a) otherwise allowable Federal income tax benefits; (b) being
		  located on Federal land pursuant to a lease or right-of-way agreement for which
		  all consideration for all uses is (i) paid exclusively in cash, (ii) deposited
		  in the Treasury as offsetting receipts, and (iii) equal to the fair market
		  value as determined by the head of the relevant Federal agency; (c) Federal
		  insurance programs, including Price-Anderson; or (d) for electric generation
		  projects, use of transmission facilities owned or operated by a Federal Power
		  Marketing Administration or the Tennessee Valley Authority that have been
		  authorized, approved, and financed independent of the project receiving the
		  guarantee: Provided further,
		  That none of the loan guarantee authority made available in this Act shall be
		  available for any project unless the Director of the Office of Management and
		  Budget has certified in advance in writing that the loan guarantee and the
		  project comply with the provisions under this title: Provided further, That for the cost of
		  loan guarantees for renewable energy under section 1703 of the Energy Policy of
		  2005, $380,000,000 is appropriated, to remain
		  available until expended: Provided
			 further, That of the authority provided for commitments to
		  guarantee loans under this heading in title III, division C, Public Law 111–8,
		  $14,000,000,000 is hereby rescinded: Provided further, That an additional
		  amount for necessary administrative expenses to carry out this Loan Guarantee
		  program, $58,000,000 is appropriated, to remain
		  available until expended: Provided
			 further, That $58,000,000 of
		  the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005
		  shall be credited as offsetting collections to this account to cover
		  administrative expenses and shall remain available until expended, so as to
		  result in a final fiscal year 2011 appropriations from the general
		  fund estimated at not more than $0: Provided further, That fees collected
		  under section 1702(h) in excess of the amount appropriated for administrative
		  expenses shall not be available until
		  appropriated.
			Advanced Technology Vehicles Manufacturing
		  Loan ProgramFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $9,998,000, to
		  remain available until expended.
			Departmental AdministrationFor salaries and expenses of the Department
		  of Energy necessary for departmental administration in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the hire of passenger motor vehicles and official reception and
		  representation expenses not to exceed $15,000;
		  $288,872,000, to remain available until
		  September 30, 2012, plus such additional amounts as necessary to cover
		  increases in the estimated amount of cost of work for others notwithstanding
		  the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
		  Provided, That such increases in
		  cost of work are offset by revenue increases of the same or greater amount, to
		  remain available until expended: Provided
			 further, That moneys received by the Department for
		  miscellaneous revenues estimated to total
		  $119,740,000 in fiscal year
		  2011 may be retained and used for
		  operating expenses within this account, and shall remain available until
		  September 30, 2012, as authorized by section 201 of Public Law 95–238,
		  notwithstanding the provisions of 31 U.S.C. 3302:
			 Provided further, That the sum herein appropriated shall be
		  reduced by the amount of miscellaneous revenues received during
		  2011, and any related appropriated
		  receipt account balances remaining from prior years' miscellaneous revenues, so
		  as to result in a final fiscal year
		  2011 appropriation from the general
		  fund estimated at not more than
		  $169,132,000.
			Office of the Inspector
		  GeneralFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978,
		  $42,850,000, to remain available until
		  September 30, 2012.
			ATOMIC ENERGY DEFENSE
		  ACTIVITIES
			NATIONAL NUCLEAR SECURITY
		  ADMINISTRATION
			Weapons ActivitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for atomic energy defense weapons
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, the purchase of not to exceed one
		  ambulance and one
		  aircraft;
		  $7,018,835,000, to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, $30,000,000 is
		  directed for the 09–D–007 LANSCE Refurbishment, Los Alamos National Laboratory,
		  Los Alamos, New Mexico.
			Defense Nuclear
		  NonproliferationFor
		  Department of Energy expenses, including the purchase, construction, and
		  acquisition of plant and capital equipment and other incidental expenses
		  necessary for defense nuclear nonproliferation activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, and the
		  purchase of not to exceed one passenger motor vehicle for replacement only,
		  $2,612,167,000, to remain available until
		  expended.
			Naval
		  ReactorsFor Department of
		  Energy expenses necessary for naval reactors activities to carry out the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition (by purchase, condemnation, construction, or otherwise) of real
		  property, plant, and capital equipment, facilities, and facility expansion,
		  $1,040,486,000, to remain available until
		  expended.
			Office of the
		  Administrator
			(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses not to exceed
		  $12,000,$438,267,000,
		  to remain available until September 30, 2012
			ENVIRONMENTAL AND OTHER DEFENSE
		  ACTIVITIES
			Defense Environmental
		  Cleanup
			(INCLUDING TRANSFER OF FUNDS)For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for atomic energy defense environmental cleanup
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed
		  two ambulances and one fire truck
		  for replacement only, $5,262,838,000, to remain
		  available until expended, of which $33,700,000
		  shall be transferred to the Uranium Enrichment Decontamination and
		  Decommissioning Fund: 
		  Provided, That
		  $355,000,000 shall remain available until
		  September 30, 2012 for program direction.
			Other Defense ActivitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses, necessary for atomic energy defense, other defense activities,
		  and classified activities, in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed
		  10 passenger motor vehicles for
		  replacement only, $866,317,000, to remain
		  available until expended: 
		  Provided, That
		  $120,244,000 shall be available until September
		  30, 2012 for program direction: 
		  Provided further, That
		  of the amount appropriated in this paragraph,
		  $2,000,000 shall be used for projects specified
		  in the table that appears under the heading Congressionally Directed
		  Other Defense Activities Projects in the report of the Committee on
		  Appropriations of the United States Senate to accompany this
		  Act.
			POWER MARKETING
		  ADMINISTRATION
			Bonneville Power Administration
		  FundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to Public Law
		  93–454, are approved for the Leaburg Fish Sorter, the Okanogan Basin Locally
		  Adapted Steelhead Supplementation Program, and the Crystal Springs Hatchery
		  Facilities, and, in addition, for official reception and representation
		  expenses in an amount not to exceed $7,000.
		  During fiscal year 2011, no new direct loan obligations may be
		  made.
			Operation and Maintenance, Southeastern
		  Power AdministrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, including transmission
		  wheeling and ancillary services pursuant to section 5 of the Flood Control Act
		  of 1944 (16 U.S.C. 825s), as applied to the southeastern power area,
		  $8,034,000, to remain available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to
		  $8,034,000 collected by the Southeastern Power
		  Administration from the sale of power and related services shall be credited to
		  this account as discretionary offsetting collections, to remain available until
		  expended for the sole purpose of funding the annual expenses of the
		  Southeastern Power Administration: Provided
			 further, That the sum herein appropriated for annual
		  expenses shall be reduced as collections are received during the fiscal year so
		  as to result in a final fiscal year 2011 appropriation estimated at not more
		  than $0: Provided
			 further, That, notwithstanding 31 U.S.C. 3302, up to
		  $74,157,000 collected by the Southeastern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures:
			 Provided further, That for purposes of this appropriation,
		  annual expenses means expenditures that are generally recovered in the same
		  year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Operation and Maintenance, Southwestern
		  Power AdministrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, for construction and
		  acquisition of transmission lines, substations and appurtenant facilities, and
		  for administrative expenses, including official reception and representation
		  expenses in an amount not to exceed $1,500 in
		  carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as
		  applied to the Southwestern Power Administration,
		  $46,312,000, to remain available until expended:
		  
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $33,613,000 collected by the Southwestern
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Southwestern Power Administration:
			 Provided further, That the sum herein appropriated for
		  annual expenses shall be reduced as collections are received during the fiscal
		  year so as to result in a final fiscal year 2011 appropriation estimated at not
		  more than $12,699,000: Provided further, That,
		  notwithstanding 31 U.S.C. 3302, up to
		  $39,000,000 collected by the Southwestern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures:
			 Provided further, That for purposes of this appropriation,
		  annual expenses means expenditures that are generally recovered in the same
		  year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Construction, Rehabilitation, Operation and
		  Maintenance, Western Area Power AdministrationFor carrying out the functions authorized by
		  title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152),
		  and other related activities including conservation and renewable resources
		  programs as authorized, including official reception and representation
		  expenses in an amount not to exceed $1,500;
		  $285,864,000 to remain available until expended,
		  of which $277,430,000 shall be derived from the
		  Department of the Interior Reclamation Fund: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and
		  section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a),
		  up to $180,306,000 collected by the Western Area
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Western Area Power Administration:
			 Provided further, That the sum herein appropriated for
		  annual expenses shall be reduced as collections are received during the fiscal
		  year so as to result in a final fiscal year 2011 appropriation estimated at not
		  more than $105,558,000, of which
		  $97,124,000 is derived from the Reclamation
		  Fund: Provided further, That
		  of the amount herein appropriated, $7,627,000 is
		  for deposit into the Utah Reclamation Mitigation and Conservation Account
		  pursuant to title IV of the Reclamation Projects Authorization and Adjustment
		  Act of 1992: Provided further,
		  That notwithstanding 31 U.S.C. 3302, up to
		  $350,919,000 collected by the Western Area Power
		  Administration pursuant to the Flood Control Act of 1944 and the Reclamation
		  Project Act of 1939 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures: Provided
			 further, That for purposes of this appropriation, annual
		  expenses means expenditures that are generally recovered in the same year that
		  they are incurred (excluding purchase power and wheeling
		  expenses).
			Falcon and Amistad Operating and
		  Maintenance FundFor
		  operation, maintenance, and emergency costs for the hydroelectric facilities at
		  the Falcon and Amistad Dams, $3,715,000, to
		  remain available until expended, and to be derived from the Falcon and Amistad
		  Operating and Maintenance Fund of the Western Area Power Administration, as
		  provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): 
		  Provided, That notwithstanding the
		  provisions of that Act and of 31 U.S.C. 3302, up to
		  $3,495,000 collected by the Western Area Power
		  Administration from the sale of power and related services from the Falcon and
		  Amistad Dams shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the hydroelectric facilities of these Dams and
		  associated Western Area Power Administration activities: Provided further, That the sum herein
		  appropriated for annual expenses shall be reduced as collections are received
		  during the fiscal year so as to result in a final fiscal year 2011
		  appropriation estimated at not more than
		  $220,000: Provided
			 further, That for purposes of this appropriation, annual
		  expenses means expenditures that are generally recovered in the same year that
		  they are incurred.
			Federal Energy Regulatory
		  Commission
			Salaries and ExpensesFor necessary expenses of the Federal Energy
		  Regulatory Commission to carry out the provisions of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by
		  5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and
		  representation expenses not to exceed
		  $3,000,$315,600,000,
		  to remain available until expended: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed
		  $315,600,000 of revenues from fees and annual
		  charges, and other services and collections in fiscal year 2011 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: Provided
			 further, That the sum herein appropriated from the general
		  fund shall be reduced as revenues are received during fiscal year 2011 so as to
		  result in a final fiscal year 2011 appropriation from the general fund
		  estimated at not more than
		  $0.
			GENERAL PROVISIONS—DEPARTMENT OF
		  ENERGY
			301.(a)None of the funds provided in this title
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that—
					(1)creates or initiates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds are denied or restricted by this
			 Act;
					(4)reduces funds that are directed to be used
			 for a specific program, project, or activity by this Act;
					(5)increases funds for any program, project,
			 or activity by more than $5,000,000 or 10
			 percent, whichever is less; or
					(6)reduces funds for any program, project, or
			 activity by more than $5,000,000 or 10 percent,
			 whichever is less;
					(b)The Secretary of Energy may waive this
			 restriction on reprogramming under subsection (a) for reasons of national
			 security, safety and health, environmental risk, or to accomplish project
			 completion. In instances involving the National Nuclear Security
			 Administration, the Secretary and the Administrator must jointly waive the
			 restriction.
				302.None of the funds made available in this
			 title may be used to prepare or initiate Requests For Proposals (RFPs) or
			 similar arrangements (including but not limited to: Requests for Quotations
			 (RFQs), Requests for Information (RFIs), Funding Opportunity Announcements
			 (FOAs), etc.) for a program or activity if the program or activity has not been
			 funded by Congress.
			303.None of the funds appropriated by this Act
			 may be used—
				(1)to augment the funds made available for
			 obligation by this Act for severance payments and other benefits and community
			 assistance grants under section 4604 of the Atomic Energy Defense Act (50
			 U.S.C. 2704) unless the Department of Energy submits a reprogramming request to
			 the appropriate congressional committees; or
				(2)to provide enhanced severance payments or
			 other benefits for employees of the Department of Energy under such section;
			 or
				(3)develop or implement a workforce
			 restructuring plan that covers employees of the Department of Energy.
				304.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			305.Funds appropriated by this or any other
			 Act, or made available by the transfer of funds in this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414)
			 during fiscal year 2011 until the enactment of the Intelligence Authorization
			 Act for fiscal year 2011.
			306.(a)In any fiscal year in which the Secretary
			 of Energy determines that additional funds are needed to reimburse the costs of
			 defined benefit pension plans for contractor employees, the Secretary may
			 transfer not more than 1 percent from each appropriation made available in this
			 and subsequent Energy and Water Development Appropriation Acts to any other
			 appropriation available to the Secretary in the same Act for such
			 reimbursements.
				(b)Where the Secretary recovers the costs of
			 defined benefit pension plans for contractor employees through charges for the
			 indirect costs of research and activities at facilities of the Department of
			 Energy, if the indirect costs attributable to defined benefit pension plan
			 costs in a fiscal year are more than charges in fiscal year 2008, the Secretary
			 shall carry out a transfer of funds under this section.
				(c)In carrying out a transfer under this
			 section, the Secretary shall use each appropriation made available to the
			 Department in that fiscal year as a source for the transfer, and shall reduce
			 each appropriation by an equal percentage, except that appropriations for which
			 the Secretary determines there exists a need for additional funds for pension
			 plan costs in that fiscal year, as well as appropriations made available for
			 the Power Marketing Administrations, the title XVII loan guarantee program, and
			 the Federal Energy Regulatory Commission, shall not be subject to this
			 requirement.
				(d)Each January, the Secretary shall report to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 on the state of defined benefit pension plan liabilities in the Department for
			 the preceding year.
				(e)This transfer authority does not apply to
			 supplemental appropriations, and is in addition to any other transfer authority
			 provided in this or any other Act. The authority provided under this section
			 shall expire on September 30, 2015.
				(f)The Secretary shall notify the Committees
			 on Appropriations of the House of Representatives and the Senate in writing not
			 less than 30 days in advance of each transfer authorized by this
			 section.
				307.Plant or construction projects for which
			 amounts are made available under this and subsequent appropriation Acts with a
			 current estimated cost of less than $10,000,000
			 are considered for purposes of section 4703 of Public Law 107–314 as a plant
			 project for which the approved total estimated cost does not exceed the minor
			 construction threshold and for purposes of section 4704 of Public Law 107–314
			 as a construction project with a current estimated cost of less than a minor
			 construction threshold.
			308.None of the funds made available by this
			 Act may be used to make a grant allocation, discretionary grant award,
			 discretionary contract award, Other Transaction Agreement, or to issue a letter
			 of intent totaling in excess of $1,000,000, or
			 to announce publicly the intention to make such an award, including a contract
			 covered by the Federal Acquisition Regulation, unless the Secretary of Energy
			 notifies the Committees on Appropriations of the Senate and the House of
			 Representatives at least 3 full business days in advance of making such an
			 award or issuing such a letter: 
			 Provided, That if the Secretary
			 of the Department of Energy determines that compliance with this section would
			 pose a substantial risk to human life, health, or safety, an award may be made
			 without notification and the Committees on Appropriations of the Senate and the
			 House of Representatives shall be notified not later than 5 full business days
			 after such an award is made or letter issued:
				Provided further, That purchases of power or transmission
			 services made by the federal Power Marketing Administrations shall not be
			 subject to the notification requirements of this section.
			309.(a)Notwithstanding any other provision of law,
			 no funds appropriated in this Act, or any other act, may be used in fiscal year
			 2011 to transfer, sell, barter, distribute, or otherwise provide more than 3.3
			 million pounds of natural uranium equivalent of uranium in any form from the
			 Department’s inventory.
				(b)Any transfer, sale, barter, distribution,
			 or other provision of uranium in any form under subsection (a) shall be carried
			 out consistent with the Department’s Excess Uranium Inventory Management Plan,
			 dated December 16, 2008.
				(c)The prohibition in subsection (a) shall not
			 apply to the transfer, sale, barter, distribution, or provision of uranium in
			 any form for use in initial reactor cores.
				(d)Not less than 30 days prior to the
			 provision of uranium in any form in accordance with this section, the Secretary
			 shall notify the House and Senate Committees on Appropriations,
			 including:
					(1)the amount of uranium to be
			 bartered;
					(2)the estimated market value of the
			 uranium;
					(3)the expected date of provision of the
			 uranium; and
					(4)the recipient of the uranium.
					310.None of the funds made a available in this
			 title may be used to make a final or conditional loan guarantee award unless
			 the Secretary of Energy provides notification of the award, including the
			 proposed subsidy cost, to the Committees on Appropriations of the Senate and
			 the House of Representatives at least 3 full business days in advance of such
			 award.
			IV
			INDEPENDENT
		  AGENCIES
			Appalachian Regional
		  CommissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, for necessary expenses for the Federal Co-Chairman and
		  the Alternate on the Appalachian Regional Commission, for payment of the
		  Federal share of the administrative expenses of the Commission, including
		  services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles,
		  $76,000,000, to remain available until
		  expended.
			Defense Nuclear Facilities Safety
		  Board
			SALARIES AND EXPENSESFor necessary expenses of the Defense
		  Nuclear Facilities Safety Board in carrying out activities authorized by the
		  Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441,
		  $26,086,000, to remain available until
		  expended.
			Delta Regional
		  Authority
			SALARIES AND EXPENSESFor necessary expenses of the Delta Regional
		  Authority and to carry out its activities, as authorized by the Delta Regional
		  Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and
		  382N of said Act, $13,000,000, to remain
		  available until expended.
			Denali CommissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses,
		  $11,965,000, to remain available until expended,
		  notwithstanding the limitations contained in section 306(g) of the Denali
		  Commission Act of 1998:Provided,
		  That funds shall
		  be available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined by section 307 of the
		  Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as
		  amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat.
		  1501A–280), and an amount not to exceed 50 percent for nondistressed
		  communities.
			Nuclear Regulatory
		  Commission
			SALARIES AND EXPENSESFor necessary expenses of the Commission in
		  carrying out the purposes of the Energy Reorganization Act of 1974 and the
		  Atomic Energy Act of 1954, including official representation expenses (not to
		  exceed $25,000),
		  $1,053,483,000, to remain available until
		  expended: 
		  Provided, That of the amount
		  appropriated herein, $10,000,000 shall be
		  derived from the Nuclear Waste Fund: Provided further, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $915,220,000 in fiscal year 2011
		  shall be retained and used for necessary salaries and expenses in this account,
		  notwithstanding 31 U.S.C. 3302, and shall remain available until
		  expended: Provided further,
		  That the sum herein appropriated shall be reduced by the amount of revenues
		  received during fiscal year 2011 so as to result in a final fiscal year 2011
		  appropriation estimated at not more than
		  $138,263,000:
			 Provided further, That of the amounts appropriated,
		  $10,000,000 is provided to support university
		  research and development in areas relevant to their respective organization's
		  mission, and $5,000,000 is to support a Nuclear
		  Science and Engineering Grant Program that will support multiyear projects that
		  do not align with programmatic missions but are critical to maintaining the
		  discipline of nuclear science and engineering.
			OFFICE OF THE INSPECTOR
		  GENERALFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended,
		  $10,860,000, to remain available until expended:
		  
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $9,774,000 in fiscal year 2011
		  shall be retained and be available until expended, for necessary salaries and
		  expenses in this account, notwithstanding 31 U.S.C. 3302: Provided further, That the sum herein
		  appropriated shall be reduced by the amount of revenues received during fiscal
		  year 2011 so as to result in a final fiscal year 2011 appropriation estimated
		  at not more than
		  $1,086,000.
			 Nuclear Waste Technical Review Board
		  
			SALARIES AND EXPENSESFor necessary expenses of the Nuclear Waste
		  Technical Review Board, as authorized by Public Law 100–203, section 5051,
		  $3,891,000, to be derived from the Nuclear Waste
		  Fund, and to remain available until expended.
			Office of the Federal Coordinator for
		  Alaska Natural Gas Transportation ProjectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $4,285,000 until expended: 
		  Provided, That any fees, charges,
		  or commissions received pursuant to section 802 of Public Law 110–140 in fiscal
		  year 2011 in excess of $4,683,000 shall not be
		  available for obligation until appropriated in a subsequent Act of
		  Congress.
			V
			GENERAL
		  PROVISIONS
			501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
			502.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in this Act or any other appropriation Act.
				This Act may be cited as the
		  Energy and Water Development and
		  Related Agencies Appropriations Act,
		  2011.
				
	
		July 22, 2010
		Read twice and placed on
		  the calendar
	
